PER CURIAM.
Ms. Jennifer Faloon appeals a Final Order of the Department of Financial Services (Department), which found that she violated various provisions of the insurance code and suspended her license to sell insurance for a period of nine months. We affirm the order, except for the length of the suspension.
The Department concedes that its finding that Ms. Faloon violated section 626.611(9), Florida Statutes (2001), was error. Pursuant to the Department’s rules, without the violation of section 626.611(9), the proper length of Ms. Faloon’s suspension would be six months instead of nine months. See Fla. Admin. Code R. 69B-231.040 (2001); id. at R. 69B-231.080; id. at R. 69B-231.090. We accept the Department’s concession, reverse as to the penalty, and remand for the Department to enter an order consistent with this opinion.
Affirmed in part, reversed in part, and remanded.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.